The specification is objected to because “continuation” (page 1, paragraph [0001], line 1) should be “division.”  Correction is required.

The Application Data Sheet is objected to because “Continuation of” 15/707884 in the Domestic Benefit/National Stage Information section (page 3) should be “Division of.”  A corrected Application Data Sheet is required.

Claims 1-51 are allowed.  The prior art does not disclose or suggest independent claims 1 and 22 as a whole.

  	This application is in condition for allowance except for the above formal matters.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
Registered practitioners can telephone the examiner at (202) 625-2694.  Any voicemail message left for the examiner should include the registration number of the registered practitioner calling.  The examiner’s supervisor is Wael Fahmy, whose telephone number is (571) 272-1705.
/MARK V PRENTY/Primary Examiner, Art Unit 2814